Title: From John Adams to Robert R. Livingston, 19 April 1782
From: Adams, John
To: Livingston, Robert R.



Amsterdam 19. April 1782


I have the Honour to transmit, the following Resolutions of the respective Provinces, relative to my Admission in Quality of Minister Plenipotentiary, together with two Resolutions of their High Mightinesses upon the Same Subject, all in the order in which they were taken.
Friesland.
Extract from the Register Book of the Lords the States of Friesland.



“The Requisition of Mr Adams, for presenting his Letters of Credence, from the United States of North America, to their High Mightinesses, having been brought in to the Assembly and put into deliberation, as also the Ulteriour Address to the Same Purpose, with a demand of a Categorical Answer made by him, as is more amply mentioned in the Minutes of their High Mightinesses of the 4. May 1781 and 9. Janry 1782, Whereupon it having been taken into Consideration, that the Said Mr Adams would probably have Some Propositions to make to their High Mightinesses, and to present to them the principal Articles and Foundations upon which the Congress on their Part, would enter into a Treaty of Commerce and Friendship, or other affairs to propose, in regard to which Dispatch would be requisite.



It has been thought fit and resolved, to authorize the Gentlemen the Deputies of this Province, at the Generality, and to instruct them to direct Things, at the Table of their High Mightinesses in such a manner, that the Said Mr Adams, be admitted forthwith as Minister of the Congress of North America with further order to the Said Deputies, that if there Should be made any Similar Propositions by the Same, to inform immediately their noble Mightinesses of them. And an Extract of the present Resolution Shall be Sent them for their Information, that they may conduct themselves conformably. Thus resolved, at the Province House the 26. February 1782.”
Compared with the aforesaid Book to my Knowledge

 Signed A J. V. Sminia




Holland and West Friesland.
Extract of the Resolutions of the Lords the States of Holland and West Friesland taken in the assembly of their noble and grand Mightinesses Thursday 28 March 1782.



Deliberated by Resumption upon the Address, and the Ulteriour Address of Mr Adams made the 4. May 1781, and the 9. January 1782 to the President of the States General, communicated to the Assembly, 9 May 1781 and the 22d of last Month, to present his Letters of Credence, in the Name of the United States of America to their High Mightinesses, by which ulteriour Address the Said Mr Adams hath demanded a categorical answer, that he may acquaint his Constituents thereof: deliberated also upon the Petitions of a great Number of Merchants, Manufacturers and others Inhabitants of this Province, interested in Commerce, to Support their request, presented to the States General, the 20th. curant, to the End that efficacious Measures might be taken to establish a Commerce between this Country and North America, Copy of which Petitions have been given to the Members, the 21: it hath been thought fit and resolved, that affairs shall be directed on the Part of their noble and grand Mightinesses at the assembly of the States General, and there Shall be there made the Strongest Instances, that Mr Adams be admitted and acknowledged as soon as possible, by their High Mightinesses, in Quality of Ambassador of the United States of America, and the Councillor Pensionary hath been charged to inform under Hand, the Said Mr Adams of this Resolution of their noble and grand Mightinesses.



Zealand
Extract of the Resolutions of their High Mightinesses the states General of the United Provinces Monday 8. April 1782.



The Deputies of the Province of Zealand, have brought to the assembly and have caused to be read there, the Resolution of the States of the Said Province, their Principals to cause to be admitted, as soon as possible Mr Adams in Quality of Envoy of the Congress of North America, according to the following Resolution.



Extract from the Register of the Resolutions of the Lords the States of Zealand 4. April 1782.



It hath been thought fit and ordered, that the Gentlemen, the ordinary Deputies of this Province, at the Generality shall be convoked and authorized, as it is done by the present to assist in the direction of Affairs at the Assembly of their High Mightinesses in Such a manner, that Mr Adams may be acknowledged as soon as possible, as Envoy of the Congress of North America that his Letters of Credence be accepted, and that he be admitted in that quality, according to the ordinary Form enjoining further upon the Said Lords the ordinary Deputies, to take such Propositions as should be made to the Republick by the Said Mr Adams for the Information and Deliberation of their High Mightinesses, to the End to transmit them here as soon as possible. And an Extract of this Resolution of their noble Mightinesses shall be sent to the Gentlemen their ordinary Deputies, to serve them as an Instruction.

 Signed. J. M. Chalmers







Upon which, having deliberated, it hath been thought fit and resolved to pray by the present the Gentlemen the Deputies of the Provinces of Guelderland, Utrecht, and Groningen and Ommelanden, who have not as yet explained themselves upon this subject, to be pleased to do it as soon as possible.



Overyssell.
Extract from the Register of the Resolutions of the Equestrian order and of the Cities, composing the States of Overyssell Zwoll 5. April 1782.



Mr the Grand Bailiff de Sallande, and the other Commissioners of their Noble Mightinesses for the Affairs of Finance having examined, conformably to their Commissorial Resolution of the third of this month, the Addresses of Mr Adams, communicated to the Assembly the 4 May 1781 and the 22 February 1782 to present his Letters of Credence to their High Mightinesses in the Name of the United States of North America; as well as the Resolution of the Lords the States of Holland and West Friesland dated the 28 of March 1782, carried the 29 of the Same month to the assembly of their High Mightinesses, for the Admission and Acknowledgment of Mr Adams, have reported to the assembly, that they Should be of opinion, that the Gentlemen the Deputies of this Province, in the States General, ought to be authorised and charged to declare in the assembly of their High Mightinesses, that the equestrian order and the Cities judge, that it is proper to acknowledge as Soon as possible, Mr Adams, in Quality of Minister of the United States of North America, to their High Mightinesses, Upon which, having deliberated, the Equestrian order, and the Cities, have conformed themselves to the Said Report.
Compared with the aforesaid Register

 Signed Derk Dumbar




Groningen
Extract from the Register of the Resolutions of their noble Mightinesses, the States of Groningen and ommelanden Tuesday 9 April 1782.



The Lords the States of Groningen and ommelanden having heard the Report of the Gentlemen the Commissioners for the Petitions of the Council of State and the Finances of the Provinces, and having carefully examined the demand of Mr Adams, to present his Letters of Credence, from the United States of North America to their High Mightinesses, have, after deliberation upon the Subject, declared themselves of opinion, that in the critical Circumstances in which the Republick finds itself at present, it is proper to take without Loss of Time, Such efficacious Measures, as may not only repair the Losses and Damages that the Kingdom of Great Britain hath caused, in a manner So unjust and against every Shadow of Right, to the Commerce of the Republick, as well before as after the War, but particularly Such as may establish the free navigation, and the Commerce of the Republick for the future, upon the most Solid Foundations as may confirm and reassure it, by the Strongest Bonds of reciprocal Interest, and that, in Consequence, the Gentlemen the Deputies at the assembly of their High Mightinesses, ought to be authorized on the Part of the Province, as they are by the present, to admit Mr Adams, to present his Letters of Credence from the United States of North America, and to receive the Propositions which he shall make, to make report of them to Lords the States of this Province.

 Signed E. Lewe Secretary








The States General having deliberated the Same day upon this Resolution have resolved that the Deputies of the Province of guelderland, which has not yet declared itself, upon the same subject should be requested to be pleased to do it, as soon as possible.



Utrecht
Extract of the Resolutions of their noble Mightinesses the States of the Province of Utrecht. April 10 1782.



Heard the Report of Mr de Westerveld, and other Deputies of their noble Mightinesses, for the Department of War who, in Virtue of the commissorial Resolutions of the 9 May 1781 16 January and 20 March of the present Year 1782, have examined the Resolutions of their High Mightinesses of the 4 May 1781 containing an overture, that Mr the President of the assembly of their High Mightinesses, had made “that a Person Stiling himself J. Adams, had been with him, and had given him to Understand, that he had received Letters of Credence, for their High Mightinesses, from the United States of North America, with a Request that he would be pleased to communicate them to their High Mightinesses,” as well as the Resolution of their High Mightinesses of the 9 of January containing an Ulteriour overture of Mr the President “that the Said Mr Adams had been with him, and had insisted upon a categorical answer, whether his Said Letters of Credence would be accepted or not,” finally the Resolution of their High Mightinesses of the 5 of March last, with the Insertion of the Resolution of Friesland, containing a Proposition “to admit Mr Adams in quality of Minister of the Congress of North America.”
Upon which, having deliberated, and remarked, that the Lords the states of Holland and West Friesland, by their Resolution carried the 29 March to the States General, had also consented to the Admission of Mr Adams in quality of Minister of the Congress of North America, it hath been thought fit and resolved, that the Gentlemen the Deputies of this Province in the States General Should be authorized, as their noble Mightinesses authorise them by the present to conform themselves, in the name of this Province, to the Resolution of the Lords the States of Holland and West Friesland, and of Friesland, and to consent by Consequence, that Mr Adams be acknowledged and admitted as Minister of the United States of America; their noble Mightinesses being at the Same time of opinion, that it would be necessary to acquaint her Majesty the Empress of Russia and the other Neutral Powers with the Resolution to be taken by their High Mightinesses, upon this Subject, in communicating to them (as much as shall be necessary) the Reasons which have induced their High Mightinesses to it, and in giving them the Strongest assurances, that the Intention of their High Mightinesses is by no means to prolong thereby the War, which they would have willingly prevented, and terminated long Since; but on the Contrary, that their High Mightinesses wish nothing with more ardour than a prompt Re Establishment of Peace, and they shall be always ready on their Part to co-operate in it, in all possible Ways, and with a Suitable Readiness, So far as that shall be any Way compatible, with their Honour and their Dignity. And for this End an Extract of this Shall be carried by Missive to the Gentlemen the Deputies at the Generality.



Guelderland
Extract from the Precès, of the ordinary Diet held in the City of Nimeguen in the month of April 1782. Wednesday 17, April 1782.



The Requisition of Mr Adams, to present his Letters of Credence to their High Mightinesses in the name of the United States of North America having been brought to the Assembly and read as well as an Ulteriour Address made upon this subject, with a Demand of a categorical answer, by the Said Mr Adams, more amply mentioned in the Registers of their High Mightinesses of the date of the 4 May 1781 and of the 9 January 1782; moreover the Resolutions of the Lords the States of the Six other Provinces, carried Successively to the assembly of their High Mightinesses, and all tending to admit Mr Adams in quality of Envoy of the United States of North America, to this Republick. Upon which their noble Mightinesses, after deliberation, have resolved to authorize the Deputies of this Province at the States General, as they authorize them by the present, to conform themselves in the name of this Province, to the Resolution of the Lords the States of Holland and West Friesland, and to consent by consequence that Mr Adams may be acknowledged and admitted in quality of Envoy of the United States of North America to this Republick. In Consequence an Extract of the present Shall be Sent to the Said Deputies, to make as Soon as possible the Requisite Overture of it, to the assembly of their High Mightinesses. In fidem Extracti

 Signed J. In de Betoun







This Resolution of Guelderland was no Sooner remitted, on the 19 of April to their High Mightinesses, than they took immediately a Resolution conformable to the Unanimous Wish of the Seven Provinces, conceived in the following Terms.



Extract from the Register of the Resolutions of their High Mightinesses the States General of the United Provinces. Fryday 19. April. 1782.



Deliberated by Resumption, upon the Address and the Ulteriour Address made by Mr Adams, the 4. May 1781, and the 9. January of the currant year, to Mr the President of the Assembly of their High Mightinesses to present to their High Mightinesses, his Letters of Credence, in the Name of the United States of North America; and by which ulteriour Address the Said Mr Adams hath demanded a categorical Answer, to the End to be able to acquaint his Constituents thereof: it hath been thought fit and resolved that Mr. Adams Shall be admitted and acknowledged in quality of Envoy of the United States of North America to their High Mightinesses, as he is admitted and acknowledged by the present.

 Signed W. Boreel
 compared with the aforesaid Register
 Signed H. Fagel




The formal Resolution of their High Mightinesses.
Extract from the Register of the Resolutions of their High Mightinesses the States General of the United Provinces. Monday 22. April 1782.



Mr Boreel, who presided in the assembly, the last Week, hath reported to their High Mightinesses and notified them, that Mr John Adams Envoy of the United States of America, had been with him last Saturday and presented to him a Letter from the assembly of Congress, written at Philadelphia the first of January 1781 containing a Credence for the Said Mr Adams, to the End to reside in quality of its Minister Plenipotentiary near their High Mightinesses: upon which, having deliberated, it hath been thought fit and resolved “to declare by the present, that the Said Mr Adams is agreable to their High Mightinesses; that he Shall be acknowledged in quality of Minister Plenipotentiary, and that there shall be granted to him an Audience, or assigned Commissioners, when he shall demand it.” Information of the above, Shall be given to the Said Mr Adams by the Agent, Van der Burch de Spieringshoek.

 Signed W. Van Citters
 compared with the aforesaid Register
 Signed H. Fagel






I have the Honour to be, with great Respect Sir your most obedient & humble sert 
J. Adams

